         Case 19-32713 Document 561 Filed in TXSB on 08/19/19 Page 1 of 32




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

In re:                                                       §                 Chapter 11
                                                             §
BRISTOW GROUP, INC., et al. ,1                               §                 Case No. 19-32713- (DRJ)
                                                             §
                                   Debtors.                  §                 Jointly Administered
                                                             §


  THE AD HOC COMMITTEE OF EQUITY SECURITY HOLDERS’ OBJECTION
TO (1) THE DEBTORS EMERGENCY MOTION FOR CONDITIONAL APPROVAL OF
      THEIR DISCLOSURE STATEMENT [DKT. 520] AND (2) THE DEBTORS’
                   DISCLOSURE STATEMENT [DKT. 499]


         The Ad Hoc Committee of Equity Security Holders (the “Equity Committee”) submits

the following objection (the “Objection”) to the (1) the Emergency Motion For Entry Of An

Order (I) Conditionally Approving The Adequacy Of The Disclosure Statement, (II) Approving

The Solicitation And Notice Procedures With Respect To Confirmation Of The Plan, (III)

Approving The Form Of Various Ballots And Notices In Connection Therewith, (IV) Approving

The Rights Offering Procedures, And (V) Approving The Scheduling Of Certain Dates In

Connection With Confirmation Of The Plan [Dkt. 520] (the “DS Motion”) filed by Bristow

Group, Inc. et al (the “Debtors”) and (2) the Disclosure Statement For The Joint Chapter 11 Plan

Of Reorganization Of Bristow Group, Inc. And Its Debtor Affiliates [Dkt. 499] (the “Disclosure




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Bristow Group Inc. (9819), BHNA Holdings Inc. (8862), Bristow Alaska Inc.. (8121), Bristow
Helicopters Inc. (8733), Bristow U.S. Leasing LLC (2451), Bristow U.S. LLC (2904), BriLog Leasing Ltd. (9764),
and Bristow Equipment Ltd. (9303). The corporate headquarters and mailing address for the Debtors listed above is
2103 City West Blvd., 4th Floor, Houston, Texas 77042.




70133072.1
         Case 19-32713 Document 561 Filed in TXSB on 08/19/19 Page 2 of 32



Statement”), which describes the Joint Chapter 11 Plan of Reorganization of Bristow Group,

Inc. and It’s Debtor Affiliates [Dkt. 498] (the “Plan”).2



                                I.       PRELIMINARY STATEMENT

         1.      Chapter 11 provides a process for businesses to reorganize or, if warranted, to

liquidate. Chapter 11 was not conceived as a device to enable a debtor to evade its fiduciary

duties and wipe out the interests of its shareholders in violation of applicable law. This Court

should not countenance unlawful and inequitable conduct which perverts the beneficial and

economically necessary policies of the Bankruptcy Code into a vehicle that allows debtors and

certain creditors with a bare, unsupported valuation number that is only for settlement purposes

to wipe out the Existing Equity interests of investors who have relied upon the Debtors’ multiple

public filings in which a healthy and viable business with substantial Existing Equity was

presented.

         2.      As will be demonstrated below, the Debtors’ Disclosure Statement should not be

approved for three reasons:

                 a.       There is no legitimate reason to truncate the Disclosure Statement

         approval process in the form of a “conditional approval” except to force the Equity

         Committee to address the key issue of valuation in these cases without the necessary time

         and tools. Indeed, the Debtors have posited a valuation number for “settlement purposes

         only” (the “Settlement Purposes Only Valuation”), which, by its own definition, can be




2
  Capitalized terms not otherwise defined herein have the meanings attributed to them in the Debtors’ Disclosure
Statement and Plan, and the exhibits thereto. Since the Debtors are currently only seeking conditional approval of
the Disclosure Statement, the Equity Committee reserves its right to make additional objections to the Disclosure
Statement.




                                                        2
70133072.1
          Case 19-32713 Document 561 Filed in TXSB on 08/19/19 Page 3 of 32



          used for no other purposes, and the Debtors have provided no substantiated valuation.3

          The only stated basis for the expedited process is the significant administrative expenses

          being incurred monthly in these cases, which, while of concern, is the same in every

          sizeable case around the country. Incurrence of administrative expenses alone is not

          sufficient basis to limit the procedural protections provided under the Bankruptcy Code

          and the Federal Rules of Bankruptcy Procedure for approval of disclosure statements and

          confirmation of chapter 11 plans.




                   b.      The Disclosure Statement fails to provide the requisite information

             necessary for parties to vote on and/or object to the Plan. Crucial to this Plan and the

             interests of Existing Equity, is the valuation of the Debtors. There is no such valuation

             in the Disclosure Statement; there is merely the $1.25 billion Settlement Purposes Only

             Valuation, a number provided only for settlement purposes and with no basis in fact.4 It

             cannot be that a Plan that proposes to wipe out Existing Equity provides in the

             accompanying Disclosure Statement only a valuation number and no basis for such

             valuation.




3
  See (1) Plan [Dkt. 498], Exhibit “A” (the Amended RSA), at Exhibit “A” thereto (the Amended Restructuring
Term Sheet) Dkt. 498-1, p. 41 of 313 (“The total enterprise value under the Plan shall be $1.25 billion (the ‘Plan
Enterprise Value’).”) and (2) Disclosure Statement [Dkt 499], p. 52 (“The Plan Enterprise Value of the Debtors Set
Forth in [the Amended] Restructuring Support Agreement Is Solely for Settlement Purposes and May Not Equal
the Enterprise Value of the Debtors on the Effective Date. The Debtors’ Plan Enterprise Value set forth in the
Restructuring Support Agreement has been agreed to by the Debtors and the Supporting Noteholders solely for
settlement purposes.”); see also Disclosure Statement [Dkt. 499] indicating that the exhibit setting forth the
Liquidation Analysis, which would include asset and debt valuations, will be filed at a later date.”) (emphasis
added).
4
    Id.




                                                        3
70133072.1
         Case 19-32713 Document 561 Filed in TXSB on 08/19/19 Page 4 of 32



                            Similarly, without an actual valuation of the Debtors, the Disclosure

         Statement fails to disclose the value of the stock in the Reorganized Debtors (the

         “Reorganized Equity”) that will be distributed to certain administrative creditors and

         classified creditors in partial or full satisfaction of their clams pursuant to the Plan, which

         creates the potential that such creditors are being overpaid on their claims in violation of

         the absolute priority rule. In addition, the Debtors fail to disclose the consolidated

         securities class action and other litigation that was commenced against the Debtors

         prepetition that has a direct impact on claims and the third party releases proposed under

         the Plan and discussed below.

                            Finally, the Disclosure Statement does not explain why, prior to the filing

         of the Chapter 11 cases, the Debtors failed to pursue efforts to pursue additional

         financing that was offered, failed to dispose of certain assets, failed to sell certain assets,

         and entered into certain sale transactions at a loss, prior to promoting a Plan that

         extinguishes Existing Equity.

                   c.       The Disclosure Statement should also not be approved because the Plan is

             patently not confirmable for several reasons:

                          i.       First, the Plan fails to satisfy the requirement of section 1129(a)(3),

                   as it has not been proposed in good faith but, instead, as a means to take the value

                   of Existing Equity and transfer it to other parties.

                         ii.       Second, by the Debtors’ admissions and the valuation to be

                   submitted by the Equity Committee in connection with confirmation there is value

                   for Existing Equity. Therefore, the Plan violates the best interests of creditors test

                   of 11 U.S.C. § 1129(a)(7), as Existing Equity would receive a recovery if the




                                                      4
70133072.1
         Case 19-32713 Document 561 Filed in TXSB on 08/19/19 Page 5 of 32



               Debtors were liquidated in Chapter 7, yet the Plan provides for Existing Equity to

               be cancelled with no distribution.

                    iii.      Third, even using the Debtors’ Settlement Purposes Only

               Valuation, the Debtors have admitted that creditors receiving Reorganized Equity

               for their claims are receiving such Reorganized Equity at a substantial discount.

               As a result, the foregoing creditors are receiving in excess of a 100% return on

               their claims. As a result, the Plan violates the absolute priority rule of 11 U.S.C. §

               1129(b), which prohibits the overpayment of senior claims to reduce or preclude

               recoveries for junior classes of claims or interests.

                    iv.       Fourth, the Plan provides for extensive third party releases under

               conditions which are not permitted in the Fifth Circuit and which are prejudicial

               to shareholders. That is, parties that do not receive any consideration under the

               Plan, either because they are deemed to accept or deemed to reject the Plan,

               cannot be forced to opt-out of releases or be bound by such releases.

               Furthermore, the proposed timing for the proposed opt-out process effectively

               handicaps the ability for shareholders to opt-out of the releases as discussed

               below.

         3.    From the standpoint of whether the Disclosure Statement provides “adequate

information” to all interested parties, including shareholders, the most fundamental defect

concerning the Disclosure Statement and the Plan, is the sleight of hand which is being used to

under-value the Debtors’ business. Valuation is the pretext behind the elimination of all equity

interests in the Debtors. While the Disclosure Statement hearing is not the appropriate forum for

litigating valuation, as will be discussed below, the myriad questions and highly suspect nature




                                                  5
70133072.1
         Case 19-32713 Document 561 Filed in TXSB on 08/19/19 Page 6 of 32



of the Settlement Purposes Only Valuation demonstrates the profound inadequacy of the

information necessary for parties in interest to evaluate the Plan and determine whether to

support or oppose it.

         4.      Indeed, nowhere in the Debtors’ Disclosure Statement do the Debtors provide any

credible explanation as to the cataclysmic evaporation of the value of Existing Equity between:

(1) the Debtors’ September 2018 10Q filed with the Securities and Exchange Commission (the

“SEC”), wherein the Debtors stated that, as of September 30, 2018, the Company had (a) $2.860

billion in assets, (b) $1.885 billion in liabilities, and, therefore, (c) $975 million in value for

Existing Equity,5 (2) the Debtors’ December 2018 10Q filed with the SEC, wherein the Debtors

stated that, as of December 31, 2018, the Company had (a) $2.731 billion in assets, (b) $1.854

billion in liabilities, and, therefore, (c) $877 million in value for Existing Equity,6 versus (3) the

position the Debtors took in their Disclosure Statement and Plan, in which they claimed there

would be no recovery for Existing Equity. Thus, the Debtors base their Plan on their contention

that over $850 million of value simply evaporated within six (6) months of filing for Chapter 11.

                                  II.      STATEMENT OF FACTS

A.       THE DEBTORS’ BUSINESS OPERATIONS AND EXISTING EQUITY VALUES
         REPORTED TO THE SECURITIES AND EXCHANGE COMMISSION AND
         THE BRISTOW GROUP, INC. PETITION.




5
 Due to the voluminous nature of the filed document, the relevant pages of the September 2018 10-Q are attached
hereto as Exhibit “B.”
6
 Due to the voluminous nature of the filed document, the relevant pages of the December 2018 10-Q are attached
hereto as Exhibit “C.”



                                                      6
70133072.1
           Case 19-32713 Document 561 Filed in TXSB on 08/19/19 Page 7 of 32



           5.       Bristow Group, Inc. (“BGI”), together with the above-referenced affiliated

debtors (with BGI, the “Debtors”) and their non-debtor affiliates (with the Debtors, the

“Company”), is an international aviation services company.7

           6.       Debtor BGI is a publicly held company whose common stock was traded on the

NYSE under the ticker “BRS” before the bankruptcy filing8 and whose stock is now traded over

the counter.

           7.       The Debtors provide aviation services through Bristow Helicopters Limited and

Offshore Logistics, Inc., which were founded in 1955 and 1969, respectively.9 The Debtors are

headquartered in Houston and employs approximately 3,000 individuals worldwide.10

           8.       On May 11, 2019 (the “Petition Date”), the Debtors filed voluntary petitions

under Chapter 11 of 11 U.S.C. § 101 et seq. (the “Bankruptcy Code”).11 As of the Petition Date,

35,918,916 shares of BGI’s $0.01 par value common stock (“Existing Equity”) were

outstanding.12

           9.       As of the Petition Date, the most recent consolidated balance sheet filed by the

Debtors with the SEC was BGI’s Quarterly Report for the period ended September 30, 2018. In

that Quarterly Report, BGI stated that, as of September 30, 2018, the Company had (a) $2.860

billion in assets, (b) $1.885 billion in liabilities, and, therefore, (c) $975 million in value for



7
 See Declaration of Brian J. Allman in Support of the Debtors’ First Day Motions (the “Allman Dec.”) [Dkt. 25], ¶¶
1 and 5.
8
    See Allman Dec. [Dkt. 25], ¶ 5.
9
    Id.
10
     Id.
11
     Unless otherwise stated, all Section references herein are to the Bankruptcy Code.
12
     Allman Dec. [Dkt. 25], ¶ 41.




                                                            7
70133072.1
           Case 19-32713 Document 561 Filed in TXSB on 08/19/19 Page 8 of 32



Existing Equity.13 The foregoing is consistent with the disclosures in BGI’s Voluntary Petition

(the “BGI Petition”).

           10.      In the BGI Petition,14 BGI indicated that, based on its foregoing Quarterly Report

for the quarterly period ended September 30, 2018 filed with the SEC, the Company had (a)

$2.860 billion in assets, (b) $1.855 billion in liabilities, and, therefore, (c) $975 million in value

for Existing Equity.”

           11.      On or about June 19, 2019, BGI filed its Quarterly Report for the quarterly period

ended December 31, 2018 with the SEC. In this Quarterly Report, BGI stated that, as of

December 31, 2018, the Company had (a) $2.731 billion in assets, (b) $1.854 billion in

liabilities, and, therefore, (c) $877 million in value for Existing Equity.15

B.         THE DEBTORS’ DISCLOSURE STATEMENT AND PLAN AND THE MOTION
           FOR CONDITIONAL APPROVAL OF THE DISCLOSURE STATEMENT.

           12.      On August 1, 2019, the Debtors filed their Plan [Dkt. 498] and related Disclosure

Statement [Dkt. 499].



           13.      On August 8, 2019, the Debtors filed their DS Motion [Dkt. 520] seeking

conditional approval of the Disclosure Statement and related relief regarding solicitation and

Plan confirmation scheduling and procedures.

           14.      The Plan divides all creditors and interest holders into 16 Classes, three of which

– the Secured Notes Claim (Class 4), the Unsecured Notes Claims (Class 8), and the General

Unsecured Claims (Class 12) – will receive stock in the Reorganized Debtors (“Reorganized

13
     See n. 5, supra, and Exhibit “B” hereto.
14
     A true and correct copy of the Bristow Petition is attached hereto as Exhibit “D.”
15
     See n. 6, supra, and Exhibit “C” hereto.




                                                            8
70133072.1
         Case 19-32713 Document 561 Filed in TXSB on 08/19/19 Page 9 of 32



Equity”) and the right to participate in a rights offering to acquire additional Reorganized Equity

in the Reorganized Debtors in exchange for their claims.16

         15.    In addition, the holders of $150 million in unclassified, administrative priority

DIP Facility Claims and related Equitization Consent Fee claims, which are described in the

Debtors’ Motion For Entry Of An Order (A) Authorizing The Debtors To Obtain Postpetition

Financing, (B) Authorizing The Debtors To Continue To Use Cash Collateral, (C) Granting

Liens And Providing Superpriority Administrative Expense Status, (D) Modifying The Automatic

Stay, And (E) Granting Related Relief [the “DIP Motion”] [Dkt. 466], will also receive

Reorganized Equity in exchange for their claims.17

         16.    The Plan provides that Class 15, consisting of Existing Equity, will neither

receive nor retain anything under the Plan. Therefore, when the Plan goes effective, holders of

claims in Classes 4, 8 and 12 will hold the substantial majority of the Reorganized Debtors’

Reorganized Equity and consequently, its value. The balance of the Debtors’ Reorganized

Equity, representing between 5.0% and 10.0% of the Reorganized Equity on a fully diluted basis,

will be provided to members of the Reorganized Debtors’ management under the Debtors’

Management Incentive Plan (the “MIP”), including Mr. Don Miller, the Debtors’ Chief

Executive Officer.18

         17.    Neither the Plan nor the Disclosure Statement states the value of the Reorganized

Equity beingdistributed to the classes receiving equity pursuant to the Plan or to the Reorganized


16
  See e.g., Plan [Dkt. 498], pp. 24-30 and Plan Exhibit “A” (the Amended RSA and Amended Restructuring Term
Sheet).
17
  See e.g., Plan [Dkt. 498], pp. 23-24 and Plan Exhibit “A” (the Amended RSA and Amended Restructuring Term
Sheet).
18
  See (1) Plan [Dkt. 498], Exhibit “A” (the Amended RSA), at Exhibit “A” thereto (the Amended Restructuring
Term Sheet) Dkt. 498-1, p. 40 of 313.




                                                    9
70133072.1
          Case 19-32713 Document 561 Filed in TXSB on 08/19/19 Page 10 of 32



Debtors’ management pursuant to the Plan and MIP.

           18.         As discussed below, the value of such Reorganized Equity cannot be determined

without a valuation of the Debtors’ assets and liabilities. However, the Debtors’ Disclosure

Statement and Plan do not include any such valuation. Instead, the Disclosure Statement and

Plan are premised on a Settlement Purposes Only Valuation providing a Plan Enterprise Value of

$1.25 billion, with no actual valuation.19 The Disclosure Statement and Plan purport to

extinguish Existing Equity because suddenly, based on this Settlement Purposes Only Valuation,

there is no longer any value for Existing Equity, even though there was over $877 million in

equity less than six months before the Petition Date.

           19.         The Plan also provides for broad releases of numerous categories of persons and

entities who are non-Debtors, which would purport to bind creditors and shareholders, without

providing any consideration to them. These releases are particularly offensive to shareholders in

light of their potential claims against officers and directors. To make matters worse, the releases

would be effective unless the releasing parties take affirmative steps to opt out of providing the

releases and the limited timing proposed for submission of opt out forms will likely result in

many stakeholders missing the opportunity to opt out of the releases.

                                            III.    ARGUMENT

A.         THERE IS NO JUSTIFIABLE BASIS FOR THE TRUNCATED DISCLOSURE
           STATEMENT APPROVAL PROCESS.

           20.         The Debtors have requested that the Court approve the Disclosure Statement on

an expedited basis without a justifiable basis. The Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) provide that parties in interest should have at least 28 days to object to

approval of a disclosure Statement. Fed. R. Bankr. P. 3017(a). While it appears some courts

19
     See n.3, supra.




                                                      10
70133072.1
          Case 19-32713 Document 561 Filed in TXSB on 08/19/19 Page 11 of 32



have permitted debtors to obtain “conditional approval” of a disclosure statement and then final

approval of such disclosure statement at confirmation of the related chapter 11 plan, such

procedure should be the exception and not the rule. It should be the unique chapter 11 plan or set

of circumstances that causes a court to deviate from the timelines prescribed by the Bankruptcy

Rules.

           21.      Here, the Debtors provide but two sentences that address their purported need for

the expedited approval of the Disclosure Statement:


                    The Combined Hearing will streamline and expedite the
                    confirmation process and save the Debtors from additional
                    administrative expenses that a two-stage process would
                    require. The Debtors are confident that the costs to be
                    saved and value thus preserved for creditors outweigh any
                    concerns about proceeding with the final approval of the
                    Disclosure Statement at the Combined Hearing.20

           22.      If the basis for having a Combined Hearing was the saving of administrative

expenses, then every single chapter 11 case marching towards confirmation would be ripe for a

Combined Hearing thereby eviscerating the protections built into the Bankruptcy Rules. While

this is a larger case with many professionals and therefore sizeable administrative expenses, most

such large and even larger chapter 11 cases all over the country do not have Combined Hearings.

There is nothing unique about these cases that demand the expedited approval of the Disclosure

Statement.

           23.      Indeed, the true purpose of the truncated process appears to be to jam the Equity

Committee so they have insufficient time to evaluate the Debtors’ Settlement Purposes Valuation

number and anticipated eve-of-confirmation filed supporting valuation materials. The Equity

Committee has had to resort to formal discovery and to appeal to this Court to assist with

20
     DS Motion [Dkt. 520], pp. 4-5.




                                                   11
70133072.1
             Case 19-32713 Document 561 Filed in TXSB on 08/19/19 Page 12 of 32



     obtaining the financial information it needs to prepare its own valuation, which is crucial to the

     Existing Equity receiving a recovery in these cases.                  The Debtors’ delay tactics regarding

     information sharing have put the Equity Committee in a position where it has had to play catch-

     up and the expedited Disclosure Statement process is unfair and exacerbates this challenge. The

     Court should deny conditional approval of the Disclosure Statement and require that the Debtors

     abide by the Bankruptcy Rules proscribed timing for approval of the Disclosure Statement.

B.        THE DISCLOSURE STATEMENT CONTAINS INADEQUATE INFORMATION.

              24.      A disclosure statement must provide parties in interest with sufficient information

     in order to make an informed judgment as to whether to support or oppose the proposed plan.21

     Among the information that needs to be included for a Disclosure Statement to contain adequate

     information is the following: (a) financial information, data, and valuations relevant to a party in

     interest’s decision to accept or reject the Chapter 11 plan, (b) a liquidation analysis, (c) litigation,

     and (d) the events which led to the filing of the bankruptcy case. In re Divine Ripe, L.L.C., 554

     B.R. 395, 402 (Bankr. S.D. Tex. 2016). Although shareholders are being deprived of the right to

     vote, they nevertheless have the right to be heard with regard to the Disclosure Statement and

     Plan and, accordingly, have the right to object to the inadequacy of the information provided in

     the Disclosure Statement. 11 U.S.C. § 1109(b). A party in interest has the right to object to

     inadequacy of a disclosure statement, even if it would not affect its vote. Everett v. Perez (In re

     21
      See Section 1125 providing that a disclosure statement can only be approved if it contains “adequate information,”
     which is defined as:

              information of a kind, and in sufficient detail, as far as is reasonably practicable in light of the
              nature and history of the debtor and the condition of the debtor’s books and records … that would
              enable … a hypothetical investor of the relevant class to make an informed judgment about the
              plan, but … in determining whether a disclosure statement provides adequate information, the
              court shall consider the complexity of the case, the benefit of additional information to creditors
              and other parties in interest, and the cost of providing additional information.

     11 U.S.C. § 1125(a) and (b).




                                                              12
     70133072.1
        Case 19-32713 Document 561 Filed in TXSB on 08/19/19 Page 13 of 32



Perez), 30 F.3d 1209 (9th Cir. 1994).

         25.    The Disclosure Statement is seriously inadequate in failing to provide, at the very

least, the following material information:

                a.       Valuation - The Disclosure Statement provides only the Settlement

         Purposes Only Valuation of $1.25 billion. There is absolutely no information or basis to

         support such valuation, which is the purported basis for cancelling Existing Equity and

         providing no distribution thereto.

                         As a result, as further discussed below in regard to the Plan being patently

         unconfirmable, without an actual valuation, there is no meaningful way for the Court or

         parties in interest to determine whether the Plan (i) is being proposed in good faith under

         Section 1129(a)(3) (which requires that the Plan be proposed for a legitimate and honest

         purpose consistent with the purposes of the Bankruptcy Code), (ii) satisfies the best

         interests creditors test, as required for confirmation under Section 1129(a)(7), and (iii) is

         fair and equitable as is required to cram down Existing Equity under Section 1129(b), and

         in particular whether the Plan violates the absolute priority rule. More specifically, if an

         actual valuation shows that Existing Equity is in the money or that creditors being paid

         with Reorganized Equity are being overpaid on their claims, then the Plan would not

         satisfy multiple sections of Section 1129 as follows:

                       i.       Section 1129(a)(3). If the Existing Equity is in the money, then the

                Plan, which seeks to cancel Existing Equity and provide nothing to the holders

                thereof, while simultaneously transferring the value of the Debtors’ equity to

                certain creditors and insiders, is not being proposed in good faith. In that case,

                section 1129(a)(3) is not satisfied. See 11 U.S.C. § 1129(a)(3).




                                                  13
70133072.1
           Case 19-32713 Document 561 Filed in TXSB on 08/19/19 Page 14 of 32



                         ii.        Section 1129(a)(7).          In order to satisfy the best interests of

                  creditors test under Section 1129(a)(7), the Debtors need to provide an actual

                  valuation and a related liquidation analysis to show whether or not Existing

                  Equity would receive a distribution in a hypothetical Chapter 7.22 See 11 U.S.C. §

                  1129(a)(7). In addition to including no valuation, the Disclosure Statement fails

                  to include a liquidation analysis.23

                        iii.        Section 1129(b). In order to cram down the Plan on Existing

                  Equity, the Debtors are required to show that the Plan is fair and equitable as to

                  Existing Equity, 11 U.S.C. § 1129(b)(1) and (2)(C). In order for the Plan to be

                  fair and equitable, it must satisfy the absolute priority rule.                   Here, the Plan

                  provides that certain administrative creditors and classified creditors will have

                  their claims paid with Reorganized Equity. If the Reorganized Equity being

                  provided under the Plan results in the overpayment of such creditors, then the

                  absolute priority rule is not satisfied. See In re Idearc Inc., 423 B.R. 138, 170

                  (Bankr. N.D. Tex. 2009), subsequently aff'd sub nom. In re Idearc, Inc., 662 F.3d

                  315 (5th Cir. 2011) (“[t]he corollary of the absolute priority rule is that senior

                  classes cannot receive more than a one hundred percent (100%) recovery for their

                  claims.”); see also numerous other cases cited below providing the same rule.

                           Based on the foregoing, without a valuation, there is no way to determine

           the value of the Reorganized Equity beingdistributed under the Plan and, therefore,


22
   See Disclosure Statement [Dkt. 499] (1) p. 61 (indicating that a liquidation analysis, which the Equity Committee
assets could only be prepared once there is an actual valuation of the Debtors, is required to show that the best
interests of creditors test is satisfied) and (2) p. xi, n. 3 (indicating that the exhibits to the Disclosure Statement,
including the liquidation analysis have not yet been filed).
23
     Id.




                                                          14
70133072.1
          Case 19-32713 Document 561 Filed in TXSB on 08/19/19 Page 15 of 32



           whether certain creditors are being overpaid. For this reason, the failure to include a

           valuation with the Disclosure Statement results in a lack of adequate information. In re

           Trans Max Techs., Inc., 349 B.R. 80, 89 (Bankr. D. Nev. 2006) (“As stated in Collier,

           ‘[t]his [absolute priority rule] component of the fair and equitable rule will require

           valuation of the debtor in every case in which the plan proposes to eliminate equity or

           any junior class of creditors.’ 7 Collier, supra, at ¶ 1129.04[4][a][ii]; see also H.R. Rep.

           595, 95th Cong., 1st Sess. 414 (1977) (‘[A] valuation of the debtor's business ... will

           almost always be required under Section 1129(b) in order to determine the consideration

           to be distributed under the plan.’). This valuation ensures that no class surviving

           confirmation will be paid more than in full through the capture of value that rightly

           belongs to the eliminated class.”)

                    b.       Pending Securities Class Action - The Debtors fail to disclose the

           consolidated securities class action that was commenced prepetition, which action has a

           direct impact on the third party releases proposed under the Plan, as well as claims to be

           treated by the Plan. More specifically, in BGI’s Statement of Financial Affairs, BGI

           disclosed that it is engaged in the following consolidated class action:24

Case Title                          Case Number           Nature of    Court                 Basis for Claims
                                                          Case
Svetlana Kokareva,                  Case 4:19-cv-0509     Securities   U.S. District Court   This class action was
Individually                        (Lead Case)           Fraud        For The Southern      brought on behalf of all
and On Behalf of All Others                                            District Of Texas     purchasers of BGI
Similarly Situated v. Bristow                                                                securities during the period
Group Inc., Jonathan E.                                                                      February 8, 2018 and
Bailiff,                                                                                     February 12, 2019 pursuant
and L. Don Miller                                                                            to 15 U.S.C. §78u-
                                                                                             4(a)(3)(B).

                                                                                             The claims in this class
                                                                                             action arise from the
                                                                                             purchase or acquisition of

24
     See BGI’s Statement of Financial Affairs [Dkt. 424, pp.84-86 of 103.




                                                          15
70133072.1
          Case 19-32713 Document 561 Filed in TXSB on 08/19/19 Page 16 of 32



                                                                                                 securities of BGI Bristow
                                                                                                 Group Inc. between
                                                                                                 February 8, 2018 and
                                                                                                 February 12, 2019 for
                                                                                                 Violations of the Federal
                                                                                                 Securities Laws.

                                                                                                 Defendants include BGI,
                                                                                                 Jonathan E. Baliff
                                                                                                 (Debtors’ former chief
                                                                                                 executive officer), and L.
                                                                                                 Don Miller (Debtors’
                                                                                                 current chief executive
                                                                                                 officer and former chief
                                                                                                 financial officer).

Daniel Lilienfeld, Individually      Case 4:19-cv-1064        Securities   U.S. District Court   Similar to the foregoing.
and On Behalf of All Others                                   Fraud        For The Southern
Similarly Situated v. Bristow                                              District Of Texas
Group Inc., Jonathan E.
Bailiff, and L. Don Miller



                              In addition to the foregoing consolidated securities class action, BGI’s

           Statement of Financial Affairs also disclosed a number of other pending litigation

           matters. However, the Disclosure Statement does not materially or adequately describe

           or discuss the foregoing securities class action and other litigation and the potential

           impacts thereof, which is important given the broad releases, including third party

           releases, the Debtors are seeking to effectuate through their Plan.25

                              As a result of the failure to disclose the foregoing litigation and potential

           impacts thereof, the Disclosure Statement does not contain adequate information. See In

           re Mickey's Enterprises, Inc., 165 B.R. 188, 194 (Bankr. W.D. Tex. 1994) (citing

           Westland Oil Development Corp. v. MCorp Management Solutions, Inc. v. Federal

           Deposit Insurance Corp., 157 B.R. 100, 102 (S.D. Tex. 1993)) (“A disclosure statement,

           to be adequate, should disclose all litigation likely to arise in a non-bankruptcy context.”)


25
     See Plan [Dkt. 498], p. 47 at Article VIII, Section C.




                                                              16
70133072.1
        Case 19-32713 Document 561 Filed in TXSB on 08/19/19 Page 17 of 32



                c.      Pre-Petition Date Conduct - The Disclosure Statement does not explain

         why, prior to the filing of the Chapter 11 cases, the Debtors failed to pursue efforts to

         pursue additional financing that was offered, failed to dispose of certain assets, failed to

         sell certain assets, and entered into certain sale transactions at a loss, prior to promoting a

         Plan that extinguishes Existing Equity. See ¶¶ 31 through 33, supra, discussing the

         foregoing.

         26.    Absent the foregoing information, and in particular an actual valuation of the

Debtors, the Disclosure Statement fails to contain the requisite adequate information and should

not be approved.

C.       THE DISCLOSURE STATEMENT SHOULD NOT BE APPROVED BECAUSE
         THE DEBTORS’ PLAN IS PATENTLY NON-CONFIRMABLE.

         27.    Confirmation issues usually are reserved for the confirmation hearing, and not

addressed at the disclosure statement hearing. In re A. Capital Equip., LLC, 688 F.3d 145, 153

(3d. Cir. 2012). However, if it appears there is a defect that makes a plan inherently or patently

unconfirmable, the Court may consider and resolve that issue at the disclosure stage thus

avoiding the time and expense of a solicitation process and a confirmation hearing for a plan that

is dead on arrival. Id. (citations omitted); see also In re U.S. Brass Corp., 194 B.R. 420, 422

(Bankr. E.D. Tex 1996) (“Disapproval of the adequacy of a disclosure statement may sometimes

be appropriate where it describes a plan of reorganization which is so fatally flawed that

confirmation is impossible”); In re Felicity Assoc., Inc., 197 B.R. 12, 14 (Bankr. D.R.I. 1996)

(“[i]t has become standard Chapter 11 practice that when an objection raises substantive plan

issues that are normally addressed at confirmation, it is proper to consider and rule upon such

issues prior to confirmation, where the proposed plan is arguably unconfirmable on its face”).

         28.    Applying Bankruptcy Rule 7042 and 9014(c), this Court has held that it can and



                                                   17
70133072.1
        Case 19-32713 Document 561 Filed in TXSB on 08/19/19 Page 18 of 32



should address issues, which may render a plan facially unconfirmable before approving

dissemination of a disclosure statement and plan. See In re ReoStar Energy Corp.,2012 WL

1945801, at *4 (Bankr. N.D. Tex. May 30, 2012). In ReoStar, this Court, after considering

objections, required the debtors to demonstrate at a hearing, if their proposed plan was feasible

under section 1129(a)(11), whether it complied with section 1129(a)(1), and whether it was filed

in good faith under section 1129(a)(3). Id. The Court should likewise prevent dissemination of

the Disclosure Statement and Plan because the Debtors’ Plan cannot be confirmed for the reasons

set forth below.

         1.    THE PLAN VIOLATES BANKRUPTCY CODE SECTION 1129(A)(3) AS
               IT WAS NOT PROPOSED IN GOOD FAITH.

         29.   Section 1129(a)(3) provides in pertinent part that the court shall confirm a plan

only if “[t]he plan has been proposed in good faith and not by any means forbidden by law.”

Although “good faith” is not defined in the Bankruptcy Code, it is well settled that the

requirement of good faith must be viewed “in light of the totality of circumstances” surrounding

the establishment of a Chapter 11 plan. Matter of Sun Country Dev., Inc., 764 F.2d 406, 408 (5th

Cir. 1985). “A plan is proposed in good faith only ‘[w]here [a] plan is proposed with the

legitimate and honest purpose to reorganize and has a reasonable hope of success.’” In re Star

Ambulance Service, LLC, 540 B.R. 251, 262 (Bankr. S.D. Tex. 2015) (quoting In re Village at

Camp Bowie I, L.P., 710 F.3d 239, 247 (5th Cir. 2013) (emphasis added).

         30.   Some courts have added “good intentions” to the requirement of honesty, In re

Coram Healthcare Corp., 271 B.R. 228, 234 (Bankr. D. Del. 2001), and have observed, for

example, that “good faith has been found to be lacking if the plan was proposed for ulterior

motives.” Palatine Nursing Home, a Partnership v. Glessing (In re Koelbi), 751 F.2d 137, 139

(2nd Cir. 1984) (citing Gonzalez Hernandez v. Borgos, 343 F.2d 802, 805 (1st Cir. 1965)). In



                                               18
70133072.1
        Case 19-32713 Document 561 Filed in TXSB on 08/19/19 Page 19 of 32



determining good faith, a court also “may include consideration of the plan proponent’s

prepetition conduct.” In re Mortgage Investment Company of El Paso, Texas, 111 B.R. 604, 611

(Bankr. W.D. Tex. 1990).

                 a. The Debtors’ Rejection of Prepetition Opportunities, Which Could Have
                    Prevented the Filing of the Bankruptcy Cases, Demonstrates that the
                    Plan Has Not Been Proposed in Good Faith in Violation of Section
                    1129(a)(3).

         31.     The Equity Committee respectfully submits that a plain and fair consideration of

the “totality of circumstances” in this case – including, in particular, the prepetition conduct of

the Debtors and their management – demonstrates that the Plan has not been proposed in good

faith; to the contrary, the proposed Plan is merely the culmination of a strategic effort to use the

bankruptcy process to effectively steal the Existing Equity and leave legitimate shareholders

holding an empty bag. There were numerous instances where the Debtors were presented with

opportunities to raise significant cash and avoid filing bankruptcy, but in each instance, and for

no comprehensible reason (other than to pursue their strategy), the Debtors rejected each and all

of these proposals. For example:26

                         Mackenzie Investments proposed a $150 million equity line of credit, and

         Solus Alternative Asset Management sent the Debtors a term sheet for financing in

         excess of $100 million, but the Debtors effectively rejected both offers;

                         BGI’s fleet of 16 H225 helicopters has not operated commercially since

         2016. No meaningful attempts have been made to sell these assets despite the fact that at

         least one buyer approached the company to purchase some portion of these assets;

                         BGI was negotiating the sale of its equity stake in Líder Táxi Aéreo S.A.,

         a provider of helicopter aviation services in Brazil and an unconsolidated affiliate of BGI.
26
  The Equity Committee is prepared to explain to the Court at length each of the following events, but for the sake
of brevity provides only these highlights.



                                                        19
70133072.1
        Case 19-32713 Document 561 Filed in TXSB on 08/19/19 Page 20 of 32



         Shortly before the transaction was to close, BGI inexplicably rejected the transaction,

         management (Don Miller) simply stating that he “didn’t like the buyer’s business model;”

                       Immediately prior to bankruptcy, the Debtors sold an asset, Eastern

         Airways, a regional scheduled-service airline serving offshore transportation hubs in

         Great Britain. This asset was nearly or entirely unencumbered by debt by the time it was

         sold, and was widely forecasted to be EBITDA positive in future financial periods. Yet

         the Company not only sold Eastern Airways at a huge discount to intrinsic value, it

         actually contributed approximately $22 million in working capital to the transaction;

                       BGI owns Airnorth, a regional scheduled-service airline serving offshore

         transportation hubs and mining operations in Australia. Airnorth not only has substantial

         value and is nearly or entirely unencumbered, it is not core to the Debtors’ operations,

         yet the Debtors refuse to sell it. (In fact, Australia is a very difficult market, and industry

         experts generally agree that all of BGI’s Australia operations should be sold.);

                       BGI bungled a certain transaction involving its proposed acquisition of

         Columbia Helicopters, Inc., as a result of which it had to pay a $20 million termination

         fee. Certain shareholders objected to paying such an enormous fee at a time when the

         Debtors were purportedly in dire financial condition, and even offered to introduce the

         company to an alternate buyer that was willing to pay the same price, which would have

         allowed BGI to avoid having to pay the $20 million termination fee. BGI simply ignored

         these objections and the offer, and readily paid the $20 million termination fee; and

                       The proposed $560 million Columbia Helicopter transaction was to be

         partially funded through the issuance of $135 million of newly issued convertible debt.

         As a result of “unusual” trading volume in BGI’s stock and a consequent rapid price




                                                   20
70133072.1
        Case 19-32713 Document 561 Filed in TXSB on 08/19/19 Page 21 of 32



         deterioration during the VWAP measurement period defined in the offering documents

         (which certain investors have petitioned the SEC to investigate), the resulting dilution

         upon conversion of these debentures would have amounted to 73.4%. While it appears

         that the convertible noteholders would have done very well, it is instructive that BGI

         omitted any protection for existing shareholders, such as a cap on the conversion rate or a

         floor on the conversion price. Although the Columbia Helicopter transaction was not

         completed (requiring BGI to pay the aforementioned $20 million termination fee), BGI’s

         conduct certainly manifested a deliberate action by management to divest existing

         shareholders of their interest in the company, and gives rise to at least the strong

         suspicion of collusion between management and its debt investors.

         32.    In addition to these failed transactions, the Debtors refused to consider cost

cutting measures brought to their attention by certain shareholders that, if implemented, might

have saved $100-150 million.         Further, to the best of the Equity Committee members’

knowledge, the Debtors’ board never seriously considered the sale of the company as an

alternative to filing Chapter 11.

         33.    Notwithstanding the multiple missed opportunities to raise or conserve cash to

address liquidity issues, the Debtors elected to file chapter 11 cases and propose a Plan that

wipes out Existing Equity even though there was $877 million in value for Existing Equity at the

end of 2018. This prepetition conduct demonstrates a lack of good intentions and that ulterior

motive, rather than a legitimate and honest purpose, has driven the Debtors’ effort to confirm the

Plan.    Accordingly, the Plan has not been proposed in good faith as required by Section

1129(a)(3) and is patently non-confirmable.

                b.      The Plan Has No Reasonable Hope of Success and Fails to Satisfy
                        Section 1129(a)(3).



                                                 21
70133072.1
          Case 19-32713 Document 561 Filed in TXSB on 08/19/19 Page 22 of 32




           34.       The second prong of the test for good faith under § 1129(a)(3) (the first prong

being that the Plan is proposed for a “legitimate and honest purpose” supra.) is that the plan must

have a reasonable hope of success. Matter of Briscoe Enterprises, Ltd. II, 994 F.2d 1160, 1167

(5th Cir. 1993). Here, scrutiny of the Debtors’ Plan itself demonstrates why it cannot be

confirmed and, therefore, fails to satisfy the § 1129(a)(3) test.

           35.       First and foremost, as explained in much greater detail in other parts of this

Objection, the Plan relies on a contrived valuation that Debtors acknowledge “is solely for

settlement purposes and may not equal the Enterprise Value of the Debtors on the Effective

Date.”27 Thus, the Plan does not provide a legitimate valuation that would allow a fair and

reasonable basis for evaluating it. Not coincidentally, based on this unsubstantiated “Settlement

Purposes Only Valuation” of $1.25 billion, Existing Equity is purportedly “out of the money”

and will receive nothing while other classes, such as certain Secured Notes claimants, Unsecured

Notes claimants, General Unsecured claimants and Debtors’ management will receive

Reorganized Equity in the Reorganized Debtors, either at a discount or for no consideration, and

the right to participate in a rights offering to acquire additional Reorganized Equity.          As

discussed herein, one net result of the Debtors’ unfair and inequitable Plan is that certain classes

will receive consideration in excess of the value of their claims, which is prohibited by the

absolute priority rule.

           36.       The Plan also cannot be confirmed because it purports to bind creditors and

shareholders to broad third party releases to be provided to various insiders of the Debtors.28

Besides being provided for no consideration, the releases appear to be illegal, improper and

27
     See n. 19, supra.
28
     See Plan [Dkt. 498], p. 47 at Article VIII, Section C.




                                                              22
70133072.1
        Case 19-32713 Document 561 Filed in TXSB on 08/19/19 Page 23 of 32



contrary to established Fifth Circuit law.      See e.g., Bank of New York Trust Co. v. Off’l

Unsecured Creditors’ Comm. (In re Pacific Lumber Co.), 584 F.3d 229, 253 (5th Cir. 2009).

These releases are particularly offensive to shareholders in light of their potential claims against

officers and directors.

         37.   Further, as discussed below, the Plan fails the “best interests” of creditors test, the

hypothetical application of Chapter 7 to a Chapter 11 plan, wherein a liquidation analysis is

performed to see whether each holder of a claim or interest in each impaired class will receive at

least what the holder would receive in a hypothetical Chapter 7. By the Debtors’ own

admissions, Existing Equity would be in a far better position if the Debtors were liquidated in a

Chapter 7, rather than being wiped out completely under the Plan.

         38.   Finally, in addition to all of the foregoing concerns, the Plan is effectively a

“cover” for the effort by management and certain creditors to reap an extraordinary windfall at

the expense of Exisiting Equity. No more vivid illustration exists than the proposed 2020

compensation of Don Miller, BGI’s chief executive officer. Mr. Miller will receive an annual

base salary equal to $700,000 (up from $425,006 last fiscal year). Together with various

enhancements (ex., Long Term and Short Term Incentive Plans), it appears that Mr. Miller’s

total compensation for fiscal 2020 will approximate $7.1 million, as compared with his total

compensation in fiscal 2018 of $2.050 million and $1.602 in fiscal 2017.             Moreover, this

compensation package does not include the Rerorganized Equity Mr. Miller will receive.

         39.   For the reasons discussed above and explained in greater detail below, the Plan

has not been proposed in good faith and instead has been proposed for the improper purpose of

eliminating the rights of Existing Equity while providing value to other creditors in excess of

their claims. This ulterior (albeit very transparent) motive behind the Plan, see In re Koelbi




                                                 23
70133072.1
        Case 19-32713 Document 561 Filed in TXSB on 08/19/19 Page 24 of 32



supra, belies any suggestion that the plan has a “legitimate and honest purpose.” Furthermore,

precisely because the Plan has been formulated for this improper purpose, the Plan contains

provisions that violate the Bankruptcy Code and cannot be confirmed. The Plan, therefore, does

not satisfy the requirement of good faith under Section 1129(a)(3).

         2.    THE PLAN VIOLATES THE BEST INTERESTS OF CREDITORS TEST
               UNDER     BANKRUPTCY     CODE      SECTION    1129(A)(7),
               BECAUSEEXISTING EQUITY WOULD RECEIVE A DISTRIBUTION IN
               CHAPTER 7, YET THE PLAN PROVIDES THAT EXISTING EQUITY
               WILL BE CANCELLED WITH NO DISTRIBUTION.

         40.   In order to confirm the Plan, the Debtors must satisfy the “best interests” of

creditors test set forth in Section 1129(a)(7), which provides that, “[w]ith respect to each

impaired class of … interests, (A) each holder of a[n] … interest of such interest (i) has accepted

the plan; or (ii) will receive or retain under the plan on account of such … interest property of a

value, as of the effective fate of the plan, that is not less than the value of such holder would

receive or retain if the debtor were liquidated under chapter 7.”         11 U.S.C. § 1129(a)(7).

Satisfaction of the “best interests” of creditors test is “[o]ne of the most fundamental

prerequisites to confirmation of a proposed plan of reorganization.” S. Pac. Transp. Co. v.

Voluntary Purchasing Groups, Inc., 252 B.R. 373, 390 (E.D. Tex. 2000).

         41.   In this case, the Plan provides that members of Class 15, which contains Existing

Equity, will have their Existing Equity cancelled and will receive nothing under the Plan.

Therefore, Class 15 is deemed to have rejected the Plan and is not entitled to vote to accept it.

As a result, the Debtors have to demonstrate that the holders of Existing Equity will receive at

least as much as they would receive in a Chapter 7 liquidation – stated conversely, that the

holders of Existing Equity would not receive anything in a Chapter 7 liquidation.

         42.   Here, the Debtors have admitted that they fail the “best interests” of creditors test.




                                                24
70133072.1
          Case 19-32713 Document 561 Filed in TXSB on 08/19/19 Page 25 of 32



In connection with the Plan, the Debtors have only provided a Settlement Purposes Only

Valuation and not a valuation based on evidence. Therefore, the only valuation with a basis in

fact is the one provided by the Debtors in their December 2018 10Q filed with the SEC, wherein

the Debtors stated that, as of December 31, 2018, the Company had (a) $2.731 billion in assets,

(b) $1.854 billion in liabilities, and, therefore, (c) $877 million in value for Existing Equity.29

           43.      Based on the Debtors’ admission that there was $877 million in value for Existing

Equity as of December 31, 2018, the Debtors cannot satisfy the “best interests” of creditors test

as required by Section 1129(a)(7). Further, even if the Debtors’ submit evidence in connection

with confirmation that controverts the $877 million value for Existing Equity, the Debtors will

be hard pressed to explain how the entire $877 million in equity suddenly vanished in the space

of eight months.



           3.       THE PLAN CANNOT BE CRAMMED DOWN ON THE CLASS OF
                    EXISTING EQUITY INTERESTS PURSUANT TO 11 U.S.C § 1129(B),
                    BECAUSE THE PLAN IS NOT FAIR AND EQUITABLE, AS IT WIPES
                    OUT EXISTING EQUITY WHILE PROVIDING SENIOR CLASSES
                    WITH RECOVERIES IN EXCESS OF THEIR CLAIMS.

           44.      Since the Plan provides that Class 15, which contains Existing Equity, is deemed

to have rejected the Plan because members of Class 15 will have their Existing Equity cancelled

and will receive nothing under the Plan, the Plan can only be confirmed if the Debtors meet the

cram down requirements of Section 1129(b).

           45.      Section 1129(b) requires that the Plan “not discriminate unfairly, and [that it] is

fair and equitable, with respect to each class of … interests that is impaired under, and has not

accepted, the plan.” 11 U.S.C. § 1129(b)(1).

           46.      For the purposes of Section 1129(b),

29
     See n. 6, supra, and Exhibit “C” hereto.



                                                    25
70133072.1
        Case 19-32713 Document 561 Filed in TXSB on 08/19/19 Page 26 of 32




               the condition that a plan be fair and equitable with respect to a
               class includes the following requirements:
               …
                       (C) With respect to a class of interests—
                              (i)      the plan provides that each holder of an
                      interest of such class receive or retain on account of such
                      interest property of a value, as of the effective date of the
                      plan, equal to the greatest of the allowed amount of any
                      fixed liquidation preference to which such holder is
                      entitled, any fixed redemption price to which such holder is
                      entitled, or the value of such interest; or
                              (ii)   the holder of any interest that is junior to the
                      interests of such class will not receive or retain under the
                      plan on account of such junior interest any property.

11 U.S.C. § 1129(b)(2)(C) (emphasis added) (often referred to as the “absolute priority rule”).

Due to the fact that Section 1129(b)(2)(C) uses the word “includes,” Section 1129(b)(2)(C)

“expressly leaves room for additional factors to be considered in applying the principle [of the

absolute priority rule] in other particular circumstances.” In re Bonner Mall Partnership, 2 F.3d

899, 912 (9th Cir.1993).

         47.   Indeed, importantly here, “[t]he corollary of the absolute priority rule is that

senior classes cannot receive more than a one hundred percent (100%) recovery for their

claims.” In re Idearc Inc., 423 B.R. 138, 170 (Bankr. N.D. Tex. 2009), subsequently aff'd sub

nom. In re Idearc, Inc., 662 F.3d 315 (5th Cir. 2011); see also In re MCorp Fin., Inc., 137 B.R.

219, 235 (Bankr. S.D. Tex. 1992), appeal dismissed and remanded, 139 B.R. 820 (S.D. Tex.

1992), abrogated on other grounds by In re Briscoe Ents., Ltd., II, 994 F.2d 1160, 1164 n.11 (5th

Cir. 1993) (“If former shareholders’ interests are impaired and a class of creditors is provided

for more than in full, the plan will not be confirmed. Conversely, for a plan to be confirmed

when stockholders are eliminated, creditors must not be provided for more than in full.”); In

re Genesis Health Ventures, Inc., 266 B.R. 591, 612 (Bankr. D. Del. 2001) (“[a] corollary of the



                                                26
70133072.1
          Case 19-32713 Document 561 Filed in TXSB on 08/19/19 Page 27 of 32



absolute priority rule is that a senior class cannot receive more than full compensation for its

claims.”); In re Acis Capital Mgmt., L.P., No. 3:18-CV-1056-D, 2019 WL 3228916, at *34

(N.D. Tex. July 18, 2019) (same); In re Trans Max Techs., Inc., 349 B.R. 80, 89 (Bankr. D. Nev.

2006) (“One component of the fair and equitable treatment is that a plan may not pay a

premium to a senior class.”). The legislative history of Section 1129 also demonstrates that

where a senior class of creditors receives more than payment in full on their claims, the absolute

priority rule is not satisfied. See, e.g., H.R. Rep. 95-595, 414, 1978 U.S.C.C.A.N. 5963.

           48.      The Debtors have merely provided a Settlement Purposes Only Valuation of

$1.25 billion and not a valuation based on evidence. Even at the Settlement Purposes Only

Valuation, which is disputed by the Equity Committee, the Plan violates the absolute priority

rule, because creditors are being overpaid, as follows:

                    a.       First, pursuant to the Plan, the holders of the Secured Notes Claim (Class

           4) will have their claims paid in full, partially through receiving Reorganized Equity.30

           However, as discussed in the Equity Committee’s Opposition To Debtors’ Motion For

           Entry Of An Order (A) Authorizing The Debtors To Obtain Postpetition Financing, (B)

           Authorizing The Debtors To Continue To Use Cash Collateral, (C) Granting Liens And

           Providing Superpriority Administrative Expense Status, (D) Modifying The Automatic

           Stay, And (E) Granting Related Relief [the “DIP Opposition”] [Dkt. 547], by the Debtors’

           own admission, Reorganized Equity is being issued at a XX%31 discount.32 Therefore, by



30
     Plan [Dkt. 498], p. 26 (Treatment of Class 4); Disclosure Statement [Dkt. 499], p. 6 (Treatment of Class 4).
31
  The discount percentage is redacted here, as it was in the DIP Opposition due to non-disclosure agreements
between the Equity Committee and the Debtors that are in place. The discount is material.
32
  DIP Opposition [Dkt. 547], ¶¶ 5 and 51, and Declaration of Alexander V. Rohan in support of the DIP Opposition,
¶¶ 13 and 14.




                                                            27
70133072.1
          Case 19-32713 Document 561 Filed in TXSB on 08/19/19 Page 28 of 32



           the Debtors’ own admission, the foregoing Class 4 claims are receiving an overpayment

           on their claims.

                     b.       Second, pursuant to the Plan, the holders of the $150 million in

           unclassified, administrative priority DIP Facility Claims and related Equitization Consent

           Fee claims will have their claims paid in full, partially through receipt of Reorganized

           Equity.33 As was the case with the foregoing Class 4 creditors, since there is a large

           discount on the Reorganized Equity being issued to the holders of DIP Facility Claims,

           they will receive an overpayment on their claims.

           Since the Plan provides for the overpayment of claims due to the discount on

Reorganized Equity being exchanged for certain claims, the Plan violates the absolute priority

rule required to cram down the Existing Equity. Therefore, the Plan is not confirmable.

           In addition, in connection with confirmation, the Equity Committee intends to submit its

own valuation of the Debtors that will show that there is value for Existing Equity, which,

together with the overpayment of certain creditors described above, further demonstrates that the

Plan violates the absolute priority rule.

           4.        THE PLAN CONTAINS ILLEGAL THIRD PARTY RELEASES.

           49.       The Plan contains impermissible and improper provisions pertaining to releases

(collectively, the “Release Provisions”).34 These Release Provisions are illegal, improper and

contrary to well-established Fifth Circuit law as well as case law decided in other circuits. Bank

of N.Y. Trust Co. v. Off’l Unsecured Creditors’ Comm. (In re Pacific Lumber Co.), 584 F.3d

229,253 (5th Cir. 2009). In particular, the proposed opt-out releases where creditors and equity


33
     Plan [Dkt. 498], pp. 23-24 (DIP Facility Claims); Disclosure Statement [Dkt. 499], p. 5 (DIP Facility Claims).
34
     See Plan [Dkt. 498], p. 47 at Article VIII, Section C.




                                                              28
70133072.1
          Case 19-32713 Document 561 Filed in TXSB on 08/19/19 Page 29 of 32



holders are required to take an affirmative action in order to not be bound by a release are not

consensual releases. In re SunEdison, Inc., 576 B.R. 452, 458 (Bankr. S.D.N.Y. 2017); see also,

In re Chassix Holdings, Inc., 533 B.R. 64, 88 (Bankr. S.D.N.Y, 2015) (holding that “[c]harging

all inactive creditors with full knowledge of the scope and implications of the proposed third-

party releases, and implying a “’consent’ to the third party release based on the creditors’

inaction, is simply not realistic or fair and would stretch the meaning of ‘consent’ beyond the

breaking point.”).

           50.      In particular, under the Debtors’ proposed procedures, even parties who are

deemed to accept or reject the Plan are required to send in opt-out notices by a date certain or be

deemed bound by the Release Provisions.35 In the recent case of PHI, Inc., Case No. 19-30923-

hdh11, pending in the United States Bankruptcy Court for the Northern District of Texas Dallas

Division, the Honorable Judge Hale ruled that parties that are deemed to accept or reject the Plan

cannot be defaulted into an opt out of a release under Fifth Circuit law. See, PHI, Inc., Case No.

19-30923-hdh11, United States Bankruptcy Court Northern District of Texas Dallas Division,

Findings of Fact, Conclusions of Law, Order Confirming Debtors’ Third Amended Joint Plan of

Reorganization Under Chapter 11 of the Bankruptcy Code [PHI, Inc., Docket No. 880, pp. 57-

58, Para. 67]. Even though Existing Equity is to be provided an opt out form to mail in to the

Debtors, since the Existing Equity is being extinguished under the Plan, such an opt out process

is not permitted in the Fifth Circuit

           51.      The Release Provisions are but another example of the lack of good faith, which

the Debtors have demonstrated in proposing the Plan which divests all shareholders of valuable

ownership interests based solely on the unsubstantiated Settlement Purposes Only Valuation.


35
     See DS Motion, ¶¶ 45 and 46 and Exhibit “5” (the “Presumed to Reject Notice”) thereto.




                                                          29
70133072.1
        Case 19-32713 Document 561 Filed in TXSB on 08/19/19 Page 30 of 32



The insertion of the Release Provisions inflicts even more harm on shareholders by depriving

them of rights to pursue legitimate and valuable claims against third parties (who are providing

no value and no consideration in exchange for the releases), and adds significant additional

injury to what is already a gross insult.

         52.    Even if the Court was to somehow rule differently than Judge Hale regarding the

Release Provisions, the timing for submission of the opt-out will prejudice shareholders. Per the

DS Motion, the solicitation process, and presumably (although it is not spelled out) the mailing

of the opt-out notice is to occur five days after the Disclosure Statement Order is entered.

Assuming the best circumstances, that the Court grants the DS Motion on August 21, 2019 and

enters the Disclosure Statement Order that same day, the Debtors would serve the opt-out notice

with the solicitation materials on August 26, 2019. Also not clear is when the opt-out election

return deadline is to be set, but assuming it is the voting deadline, the opt-out form return

deadline would be August 18, 2019, or only 23 days after mailing. Given that many shareholders

hold through beneficial holders, it is almost certain that shareholders will not have sufficient time

to receive, review and timely return the opt out election form. This timing may be inadvertent or

by design, but it is certainly prejudicial to Existing Equity.

         53.    Further, the Equity Committee asks that it be permitted to include a letter with the

solicitation packages to send to Existing Equity advising them of the significance of the opt out

election form, the deadline to submit the election form, the securities class action, and providing

a recommendation that they not opt out of the releases. Absent such an instruction letter, it is

unlikely that most Existing Equity holders will understand the ramifications of electing or not

electing to opt out of the releases.




                                                  30
70133072.1
        Case 19-32713 Document 561 Filed in TXSB on 08/19/19 Page 31 of 32



                                    IV.    CONCLUSION

         WHEREFORE, the Equity Committee respectfully requests that the Court (1) deny the

DS Motion (2) deny approval of the Disclosure Statement, and (3) grant such other and further

relief as may be just and proper.

Respectfully submitted this 19th day of August, 2019.


                                                    POLSINELLI PC

                                                    By: /s/ Trey A. Mounsour__________
                                                    Trey A. Monsour (SBN 14277200)
                                                    POLSINELLI PC
                                                    1000 Louisiana Street Suite 6400
                                                    Houston, Texas 77002
                                                    Telephone: (713) 374-1643
                                                    Facsimile No.: (713) 374-1601
                                                    tmonsour@polsinelli.com

                                                    - and –




                                                    David B. Golubchik (pro hac vice approved)
                                                    Eve H. Karasik (pro hac vice approved)
                                                    Todd M. Arnold (pro hac vice approved)
                                                    LEVENE, NEALE, BENDER, YOO &
                                                    BRILL L.L.P.
                                                    10250 Constellation Boulevard, Suite 1700
                                                    Los Angeles, CA 90067
                                                    Telephone: (310) 229-1234
                                                    Facsimile: (310) 229-1244
                                                    dbg@lnbyb.com; ehk@lnbyb.com
                                                    tma@lnbyb.com

                                                    Attorneys For Ad Hoc Committee Of
                                                    Equity Security Holders




                                               31
70133072.1
        Case 19-32713 Document 561 Filed in TXSB on 08/19/19 Page 32 of 32




                                 Certificate of Service

      I, Trey A. Monsour, do hereby certify that on this 19th day of August 2019, this
Opposition was served on all parties entitled to service under the Court’s ECF system.


                                               /s/ Trey A. Monsour
                                                  Trey A. Monsour




                                          32
70133072.1
